Case 1:21-mc-00004-TWP-MJD Document 13 Filed 03/15/21 Page 1 of 1 PageID #: 203




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 PACERS BASKETBALL, LLC,                              )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )      No. 1:21-mc-00004-TWP-MJD
                                                      )
 ADIDAS AMERICA, INC.,                                )
                                                      )
                               Respondent.            )



                                ORDER ON MOTION TO QUASH

        This matter is before the Court on Petitioner's Motion to Quash Subpoena to Produce

 Documents [Dkt. 1]. In order to assist the Court in resolving the motion, within 14 days of the

 date of this Order, Petitioner shall submit to the Court for in camera review Bates-stamped

 copies of all documents responsive to Requests Number 1-3, 5, 6, and 9-11 in the subpoena at

 issue. The documents shall not be filed; rather, they shall be emailed to the undersigned at

 mjdinsmore@insd.uscourts.gov.

        SO ORDERED.



        Dated: 15 MAR 2021




 Distribution:

 Service will be made electronically on all
 ECF-registered counsel of record via email
 generated by the Court's ECF system.
